 1                                                                     Honorable Mary Jo Heston
                                                                       Misc. Proceeding
 2                                                                     Location: Tacoma, WA
 3

 4

 5
                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 6
                           WESTERN DISTRICT OF WASHINGTON

 7    UNITED STATES TRUSTEE
                                                          Misc. P. No. 20-00400-MJH
 8                          Plaintiff
                                                          EX PARTE
 9                          v.                            MOTION FOR ORDER ALLOWING
                                                          OVERLENGTH BRIEF
10    THOMAS MCAVITY, and NORTHWEST
      DEBT RELIEF LAW FIRM,
11

12
                            Defendants

13

14          Gregory M. Garvin, Acting United States Trustee for Region 18 (the “United States

15   Trustee”), hereby moves for entry of an Order Allowing Overlength Brief.

16          Pursuant to Local Rule of Bankruptcy Procedure 9013-1(d)(C), briefs and memoranda are
17   generally limited to 12 pages and dispositive motions are limited to 24 pages. The United States
18
     Trustee’s Motion to Dismiss Counterclaim is 16 pages in length due to the number of issues
19
     presented. While the United States Trustee believes that the Motion is dispositive in nature, he
20
     brings this motion seeking the Court’s permission out of an abundance of caution.
21

22

23

24

      MOTION                                                             Office of the United States Trustee
                                                                                700 Stewart St., Suite 5103
                                                                                  Seattle, WA 98101-1271
                                                                                      Phone: 206-553-2000,
                                                                                         Fax: 206-553-2566
                                                     -1
 1
              DATED this Monday, August 3, 2020,
 2
                                               Respectfully submitted,
 3
                                               Gregory M. Garvin
 4                                             Acting U.S. Trustee for Region 18

 5                                             /s/ Matthew J.P. Johnson
                                               Matthew J.P. Johnson, WSBA #4047
 6                                             Attorney for the United States Trustee
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     MOTION                                                  Office of the United States Trustee
                                                                    700 Stewart St., Suite 5103
                                                                      Seattle, WA 98101-1271
                                                                          Phone: 206-553-2000,
                                                                             Fax: 206-553-2566
                                          -2
